Citation Nr: 1441918	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-04 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for stomach ulcers.

4.  Entitlement to service connection for Parkinson's disease.  

5.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for schizophrenia. 

6.  Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Attorney Joseph R. Moore


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  In September 2014, the Veteran submitted a written statement through his representative withdrawing his appeal of the issue of service connection for emphysema.

2.  In September 2014, the Veteran submitted a written statement through his representative withdrawing his appeal of the issue of service connection for hypertension.

3.  In September 2014, the Veteran submitted a written statement through his representative withdrawing his appeal of the issue of service connection for stomach ulcers.

4.  In September 2014, the Veteran submitted a written statement through his representative withdrawing his appeal of the issue of service connection for Parkinson's disease.  

5.  In February 1978, the RO denied a claim for service connection for schizophrenia.  The Veteran was notified of this decision and apprised of his appellate rights but he did not perfect his appeal.  This is the last final denial as to this issue.  

6.  The evidence added to the record since February 1978 is new, and relates to an unestablished fact necessary to substantiate the claim for service connection for schizophrenia and is not cumulative or redundant of the evidence of record in February 1978, and raises a reasonable possibility of substantiating the claim.  

7.  The Veteran's current schizophrenia had its onset during his period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for emphysema. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for hypertension. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for stomach ulcers. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).

4.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for Parkinson's disease. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).

5.  The February 1978 rating decision denying service connection for paranoid schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

6.  New and material evidence has been received to reopen a claim of entitlement to service connection for paranoid schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The criteria for a grant of service connection for paranoid schizophrenia have been met.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013). 

Merits

Service Connection for Emphysema, Hypertension, Stomach Ulcers and Parkinson 's disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 . Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204.

In September 2014, following the issuance of an April 2013 supplemental statement of the case that addressed all the issues listed on the title page of this decision, the Veteran's representative indicated in writing, that the Veteran wished to withdraw his appeal of his claims of entitlement to service connection for emphysema, hypertension, stomach ulcers and Parkinson 's disease. He thus effectively withdrew his appeal of these issues.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal on these matters.  Therefore, these matters are dismissed.

New and Material Evidence claim for service connection for Schizophrenia

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. §3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for schizophrenia was denied in February 1978 on the basis that the Veteran suffered from a pre-existing condition of paranoid disorder.  The Veteran did not perfect an appeal as to this decision, and it therefore became final.  Prior to the RO's February 1978 denial, the evidence of record included the Veteran's claim of entitlement to service connection, Service Medical Records (SMRs) and the Veteran's statement.  

In August 2008 the Veteran submitted the current claim.  The RO thereafter denied reopening the claim in a June 2009 rating decision.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the claim for schizophrenia.  In this case, the evidence submitted after the February 1978 rating decision consists of treatment records from the Jackson VAMC, treatment records from the Eastern Louisiana Mental Health System, treatment records from the Illinois Department of Mental Health, lay statements from the Veteran's family regarding the onset and ongoing symptomatology of his psychiatric condition, treatment records and a positive nexus opinion from Dr. C. and a VA examination conducted in January 2012 also containing a nexus opinion.  The Veteran's claims file shows that the Veteran was diagnosed with schizophrenia within a year of his discharge from service.  

The Board finds that the evidence associated with the record after the February 1978 rating decision regarding the Veteran's schizophrenia to be new and material.  In this regard, the Board finds the evidence is not cumulative or redundant of evidence previously of the record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Specifically, it indicates possible evidence of a nexus, and evidence that the Veteran's schizophrenia did not pre-date his service.  Accordingly, evidence sufficient to reopen his claim of entitlement to service connection for schizophrenia has been received and the claim is reopened.  

Entitlement to Service Connection for Paranoid Schizophrenia

The Veteran has asserted that his currently diagnosed schizophrenia was caused by his service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's VA examination in January 2012 and his private examinations in October 2010 and August 2014 show that he has a current diagnosis of schizophrenia.  Thus, he has satisfied the criterion of a current disability required for an award of service connection. 

With regard to the element of an in-service incurrence or aggravation of an injury or disease, a Veteran who served during peacetime for six months or more shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1132.  In the present case, the Veteran only had 5 months of active peacetime service, thus, the presumption of soundness does not apply. 

Because the presumption of soundness does not apply, the Board must determine whether the Veteran's schizophrenia pre-dated his active service.  The January 2012 VA examiner's opinion stated that the Veteran's schizophrenia pre-dated service, as he had been experiencing symptoms since high school. This finding was based on a notation in the service records that the Veteran had paranoid thoughts since high school.  However, in his October 2010 and August 2014 private medical opinions, Dr. C. opined that the Veteran's schizophrenia was triggered by service, stating specifically that "schizophrenia has many potentiating factors...in this case the military lifestyle was the stressor event bringing forth the first psychotic episode associated with the Veteran's eventual diagnosis of schizophrenia."  The examiner also noted various in-service incidents of abuse that the Veteran reported, and found that the Veteran's schizophrenia clearly began developing during service.  He rejected the theory that the Veteran suffered from schizophrenia prior to service, stating that "there is not one iota of evidence, documentation, or other objective findings to support that [the Veteran] had any psychiatric illness, behavioral disturbance, emotional disarray or any treatment for psychiatric illness prior to his military service."  

Additionally, the Veteran's family's lay statements report that before service the Veteran did not have any mental health problems, and that after service his problems were apparent.  Further, there was no notation of schizophrenia upon the Veteran's entrance examination in January 1977, and the Veteran reported that he was in good health.  The evidence in the claims file does not include any records detailing any pre-service psychiatric treatment. There was only an in-service notation in March 1977, diagnosing the Veteran as having "paranoid thoughts," and reporting that those thoughts had been present since the Veteran was in high school. 

Considering all the evidence of record, the Board finds that the most probative evidence, the statements by Dr. C, the Veteran's family members, and his service records which fail to show pre-service treatment or diagnosis of schizophrenia, establish that the Veteran's schizophrenia did not pre-exist service. 

Turning to the question of whether his schizophrenia had its onset or incurrence in service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In the present case, the evidence demonstrates that the Veteran was diagnosed with schizophrenia in September 1977, only 4 months after his discharge from service.  
More significantly, the record shows that the Veteran had paranoid thoughts in service, he described psychiatric symptomatology in service, his family members have provided credible statements as to in service events and symptoms regarding his mental state, and Dr. C. has provided a medical opinion relating the onset of his schizophrenia to the symptoms and events reported by the Veteran and his family during active service. Accordingly, under Jandreau, a diagnosis of schizophrenia during service has been established. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (diagnosis can be established by lay testimony describing symptoms at the time supported by a later diagnosis by a medical professional).  Therefore, the Board finds that onset of his schizophrenia in service has been established. 

Further, Dr. C. has provided probative opinions in both October 2010 and August 2014 linking the Veteran's current schizophrenia to his active service. Specifically, as provided above, Dr. C. stated that the Veteran's traumatic and stressful events in-service triggered his schizophrenia.  Thus, a nexus between his current disability and his in service diagnosis has been presented. Given that the Veteran has established all the criteria for an award of service connection, the Board finds that the Veteran should be granted service connection for paranoid schizophrenia.  


ORDER

The appeal of entitlement to service connection for emphysema is dismissed.  

The appeal of entitlement to service connection for hypertension is dismissed.  

The appeal of entitlement to service connection for stomach ulcers is dismissed.  

The appeal of entitlement to service connection for Parkinson's disease is dismissed.  

New and material evidence has been received to reopen the claim of entitlement to service connection for paranoid schizophrenia.  

Service connection for paranoid schizophrenia is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


